DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s preliminary amendment filed on 10/07/2021. Claims 1-18 are currently pending in the application. An action follows below:
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “P” in Figs. 1A and 2A and “D” in Fig. 3A have both been used to designate a distance between a center of a LED chip and a center of an immediately adjacent  LED chip of the same row.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
(a) 	“in each case a red, a green and a blue LED chip is” in line 5 should be changed to -- the LED chips comprises red LED chips, green LED chips, and blue LED chips -- or the LED chips comprises a red LED chip, a green LED chip, and a blue LED chip -- because (i) the subject and verb are not grammatically consistent each other, (ii) a single red LED chip, a single green LED chip, and a single blue LED chip can’t be arranged in per row and per column, and (iii) red LED chips, green LED chips, and blue LED chips are among the LED chips in line 3 and 
(b) 	-- two adjacent rows of -- should be inserted immediately after “wherein” in line 9 in order to clarify the claimed limitation. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
“wherein – in each case … are provided.” in lines 3-29 should be changed to:
--  wherein:
 	 	a first LED chip of a first row of the display device, a second LED chip of the first row being immediately adjacent to the first LED chip, and a third LED chip of a second row of the display device are assigned to a triangular first pixel, wherein the second row is immediately adjacent to the first row and the third LED chip is arranged in the extension direction between the first and second LED chips, 
 	 	the second LED chip, a fourth LED chip of the first row being immediately adjacent to the second LED chip, and a fifth LED chip of the second row are assigned to a triangular second pixel, wherein the fifth LED chip is arranged in the extension direction between the second and fourth LED chips, 
 	the third LED chip, a sixth LED chip of the second row being immediately adjacent to the third LED chip, and a seventh LED chip of a third row of the display device are assigned to a triangular third pixel, wherein the third row is immediately adjacent to the second row and the seventh LED chip is arranged in the extension direction between the third and sixth LED chips, 
 	each of the first, second, and third triangular pixels comprises a red LED chip, a green LED chip, and a blue LED chip, and 
 	a first control signal for driving the LED chips associated with the first pixel, a second control signal for driving the LED chips associated with the second pixel, and a third control signal for driving the LED chips associated with the third pixel are sequentially provided.  -- 
in order to clarify the claimed limitations and to be consistent with Fig. 2B. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
“which – in each case … fifth pixel.” in lines 2-20 should be changed to:
--  which:
 	 	the third LED chip, the sixth LED chip, and the first LED chip are assigned to a triangular fourth pixel, wherein the first LED chip is arranged in the extension direction between the third and sixth LED chips, 
 	 	the fifth LED chip, an eighth LED chip of the second row being immediately adjacent to the fifth LED chip, and the fourth LED chip are assigned to a triangular fifth pixel, wherein the fourth LED chip is arranged in the extension direction between the fifth and eighth LED chips of the second row, and 
 	 	sequentially, a fourth control signal is provided for driving the LED chips associated with the fourth pixel and a fifth control signal is provided for driving the LED chips associated with the fifth pixel. --
in order to clarify the claimed limitations and to be consistent with Fig. 2C. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 
“wherein – a faulty … pixel.” in lines 2-14 should be changed to:
--  wherein:
 	a faulty LED chip is detected, 
 	 	an LED chip having a color being same as a color of the detected faulty LED chip and being next to the detected faulty LED chip is determined, and
 	 	per defective pixel to which the detected faulty LED chip is assigned:
 	 	 	two LED chips assigned to the corresponding defective pixel are determined,  
 	 	 	the determined two LED chips and the determined LED chip, which is next to the defected faulty LED chip, are assigned to a replacement pixel, and 
 	 	 	a control signal representative of a control of the defective pixel is provided for controlling the LED chips associated with the replacement pixel. --
in order to clarify the claimed limitations and to be consistent with Fig. 2D. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: 
“wherein – in each case … are provided.” in lines 6-31 should be changed to:
--  wherein:
 	 	a first LED chip of a first row of the display device, a second LED chip of the first row being immediately adjacent to the first LED chip, and a third LED chip of a second row of the display device are assigned to a triangular first pixel, wherein the second row is immediately adjacent to the first row and the third LED chip is arranged in the extension direction between the first and second LED chips, 
 	 	the second LED chip, a fourth LED chip of the first row being immediately adjacent to the second LED chip, and a fifth LED chip of the second row are assigned to a triangular second pixel, wherein the fifth LED chip is arranged in the extension direction between the second and fourth LED chips, 
 	the third LED chip, a sixth LED chip of the second row being immediately adjacent to the third LED chip, and a seventh LED chip of a third row of the display device are assigned to a triangular third pixel, wherein the third row is immediately adjacent to the second row and the seventh LED chip is arranged in the extension direction between the third and sixth LED chips, 
 	each of the first, second, and third triangular pixels comprises a red LED chip, a green LED chip, and a blue LED chip, and 
 	a first control signal for driving the LED chips associated with the first pixel, a second control signal for driving the LED chips associated with the second pixel, and a third control signal for driving the LED chips associated with the third pixel are sequentially provided.  -- 
in order to clarify the claimed limitations and to be consistent with Fig. 2B. Appropriate correction is required.
Claim 18 is objected for the same reasons set forth in claim 1 above. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. This claim defines “a computer program” comprising functional descriptive material (i.e., a computer program). However, the claim does not define “a non-transitory computer-readable medium” or “a computer-readable memory” and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” - Guidelines Annex IV). The scope of the presently claimed invention encompasses products that are not necessarily computer-readable, and thus NOT able to impart any functionality of the recited program.
The examiner suggests amending the claim(s) to embody the program on “a non-transitory processor/computer-readable medium” or equivalent. Any amendment to the claim would be commensurate with its corresponding disclosure.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. This claim defines “a computer-readable storage medium.” The broadest reasonable interpretation of the “claimed” computer-readable storage medium typically cover forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media. See MPEP 2111.01. In other words, the claimed invention is directed to non-statutory subject matter, since it appears to recite a form of energy (signal(s) comprising a computer program comprising computer-readable instructions,) per se, which is not currently deemed to fall into one of the four statutory classes of invention and would not enable the functionality of the program to be realized without further hardware, e.g., a transmitter, receiver, or  transceiver circuit.
The examiner suggests amending the claim(s) to cover only statutory subject matter to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to computer-readable storage medium (i.e., a non-transitory computer-readable storage medium.) Any amendment to the claim would be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 2, this claim recites limitations, “the LED chips of a row each have a predetermined spacing from one another, and the offset in the extension direction is between 40% and 60% of the predetermined spacing” in lines 2-4. Since the specification and the current claim do not explicitly define a predetermined spacing form one another of each LED chip, it is considered that the invention is not clearly defined.
As per claims 3 and 17, these claims are therefore rejected for at least the reason set forth in claim 2 above.
In addition to claim 3, this claim further recites a limitation, “wherein the rows are arranged perpendicular to the extension direction at 90% to 110% of the predetermined distance from one another.” First, there is insufficient antecedent basis for “the predetermined distance” of the above underlined limitation in the claim. Second, since it is unclear what “the extension direction at 90% to 110% of the predetermined distance from one another” of the above underlined limitation is meant, it is considered that the invention is not clearly defined.
In addition to claim 17, this claim further recites a limitation, “wherein the predetermined distance is less than or equal to 1 mm.” There is insufficient antecedent basis for “the predetermined distance” of the above underlined limitation in the claim. 
As per claim 4, this claim recites a limitation, “the other LED chip” in line 5. Since there is insufficient antecedent basis for “the other LED chip” in the claim and it is unclear whether “the other LED chip” of the above underlined limitation is same or different from “another LED chip” in line 3, it is considered that the invention is not clearly defined. It is suggested to use different terms/names for different elements.
As per claim 5, this claim recites a limitation “n ϵ N”. Since this claim does not explicitly define what N is, e.g., N is a set of natural numbers or integer, it is considered that the invention is not clearly defined.
As per claim 6, this claim recites a limitation, “the predetermined distance” in line 2. There is insufficient antecedent basis for this limitation in the claim.

As per claim 7, this claim, when read together with claim 1, this claim recites limitations, “a component” in line 1 of claim 1, “one or more components” in lines 1-2 of claim 7, and “a component” in line 6 of claim 7. Since it is unclear whether these above underlined limitations are same or different from each other, it is considered that the invention is not clearly defined. It is suggested to use different terms/names for different elements.
In addition to claim 7, this claim recites limitations, “A display device, comprising one or more components arranged next to one another in the extension direction and/or perpendicular to the extension direction according to claim 1.”  Since it is unclear whether this claim requires “the extension detection according to claim 1,” “one or more components according to claim 1,” or other, it is considered that the invention is not clearly defined. Note that, in the case of “more components according to claim 1,” claim 1 recites a component, but not “more or plural components.”
As per claims 8-16, these claims are therefore rejected for at least the reason set forth in claim 7 above.
In addition to claim 8, this claim, when read together with claims 1 and 7, this claim recites limitations, “a component” in line 1 of claim 1, “one or more components” in lines 1-2 of claim 7, “a component” in line 6 of claim 7, “the plurality of components” in line 2 of claim 8. Since it is unclear whether these above underlined limitations are same or different from each other, it is considered that the invention is not clearly defined. It is suggested to use different terms/names for different elements. Note that, in the case of “a component” in line 1 of claim 1, “one ” in lines 1-2 of claim 7, “a component” in line 6 of claim 7 are all same one, there is insufficient antecedent basis for “the plurality of components” in line 2 of claim 8 in the claim.
In addition to claim 10, this claim recites a limitation, “wherein the LED chips are passively matrix connected and operated at a multiplex rate of 1/30 or higher.” Since the specification and the claim do not explicitly define a multiplex rate, e.g., (1/30) ms, 1/(30ms), 1/(30Hz), or other, it is not clear what a multiplex rate is, thereby rendering this claim indefinite.
As per claim 18, this claim recites limitations, “one or more components” in line 2, “a component” in line 5, and “the component” in line 7. Since it is unclear whether these above underlined limitations are same or different from each other, it is considered that the invention is not clearly defined. It is suggested to use different terms/names for different elements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “wherein in each case a red, a green and a blue LED chip is arranged alternately per row in an extension direction and per column obliquely with respect to the extension direction” in lines 5-8. The above underlined limitation requires features, “a red LED chip, a green LED chip and a blue LED chip is/are arranged alternately per row in an extension direction and the same red LED chip, the same green LED chip and the same blue LED chip is/are arranged per column obliquely with respect to the extension direction,” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above features, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure, specifically Fig. 2A, discloses that a red LED chip, a green LED chip, and a blue LED chip are arranged alternately in, e.g., a first/top row in a horizontal/extension direction E, but the same red LED chip, the same green LED chip, and the same blue LED chip are not arranged in a column obliquely with respect to the horizontal/extension direction. The original disclosure, specifically Fig. 2A, further discloses that a red LED chip, a green LED chip, and a blue LED chip are arranged in a column obliquely with respect to the horizontal/extension direction, but the same red LED chip, the same green LED chip, and the same blue LED chip are not arranged alternately in, e.g., the first/top row in the horizontal/extension direction E. 
Accordingly, the original disclosure does not contain such description and details regarding to the above features of the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 2-17, these claims are therefore rejected for at least the reason set forth in claim 1 above.
In addition to claim 4, this claim further recites a limitation, “wherein each of two adjacent LED chips of a row and another LED chip of an adjacent row comprise a red LED chip, a green LED chip and a blue LED chip” in lines 2-4, which contains one of two adjacent LED chips of a row and another LED chip of an adjacent row comprising a red LED chip, a green LED chip and a blue LED chip, i.e., two LED chips comprising a red LED chip, a green LED chip and a blue LED chip, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to two LED chips comprising three LED chips, a red LED chip, a green LED chip and a blue LED chip, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 7, this claim further recites a limitation, “one or more components arranged next to one another in the extension direction and/or perpendicular to the extension direction” in lines 2-4, which contains “one component arranged next to one another in the extension direction and/or perpendicular to the extension direction,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information how a single component is arranged next to one another in the extension direction and/or perpendicular to the extension direction, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claims 8-16, these claims are therefore additionally rejected for at least the reason set forth in claim 7 above.
As per claim 18, see the rejection of claims 1 and 7 for similar limitations.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokimoto et al. (US 7,187,393 B1; hereinafter Tokimoto.)
As per claim 1, Tokimoto discloses a component for a display device (see at least Col. 1:20-37, disclosing a LED full color display apparatus/device comprising, e.g., 61,440 LED lamps/chips forming a plurality of pixel lamps/groups; Fig. 4; Col. 2:19-38, disclosing one of components of the display device comprising, e.g., 81 LED chips,)
wherein the component comprises LED chips arranged in rows (see the above discussion; or see at least Fig. 4 exemplifying the component comprising 81 LED chips arranged in, e.g., 9 rows,)
 	wherein in each case a red, a green and a blue LED chip is arranged alternately per row in an extension direction and per column obliquely with respect to the extension direction (see at least Fig. 4, disclosing a red LED chip, a green LED chip, and a blue LED chip arranged alternately per row in a horizontal/extension direction and per column obliquely with respect to the horizontal/extension direction,) and
 	wherein the rows have an offset with respect to one another in the extension direction (see at least Fig. 4; Col. 8:63-66, disclosing the rows having an offset [[of a half pitch or a half of the LED chip]] with respect to one another in the horizontal/extension direction.)

	As per claim 2, Tokimoto discloses the LED chips of a row each have a predetermined spacing from one another (note that Fig. 1A, or 2A of this application discloses a predetermined spacing/distance between two adjacent LED chips being a distance of the centers of the two adjacent LED chips; Fig. 4 disclosing the LED chips of a row each have a predetermined spacing from one another) and the offset in the extension direction is between 40% and 60% of the predetermined spacing (Fig. 4, disclosing the offset in the horizontal/extension direction being 50% of the predetermined spacing.)
As per claim 3, Tokimoto discloses the rows arranged perpendicular to the extension direction at 90% to 110% of the predetermined distance from one another (Fig. 4, disclosing the rows arranged perpendicular to the horizontal/extension direction at 90% of the predetermined distance from one another.)
As per claim 4, Tokimoto discloses each of two adjacent LED chips of a row and another LED chip of an adjacent row comprising a red LED chip, a green LED chip and a blue LED chip, wherein the other LED chip of the adjacent row is arranged in the extension direction between the two LED chips (see Fig. 4.)
As per claim 5, Tokimoto discloses the component comprising 9.n2 LED chips, wherein n∈N (Fig. 4 exemplifying the component comprising 81 LED chips as 9.32 LED chips, n = 3.)
As per claim 7, Tokimoto discloses one or more components arranged next to one another in the extension direction and/or perpendicular to the extension direction according to claim 1 (see the discussion in the rejection of claim 1; or see at least Col. 1:20-37, disclosing a LED full color display apparatus/device comprising, e.g., 61,440 LED lamps/chips forming a plurality of pixel lamps/groups; Fig. 4; Col. 2:19-38, disclosing one of components of the display device comprising, e.g., 81 LED chips) and a component for providing control signals for sequentially driving the LED chips as pixel of the display device (see at least Col. 3:65 to Col. 4:4; Col. 4:59-64; Col. 5:18 to Col. 6:7, disclosing an activating circuit system for providing control signals for sequentially driving the LED chips as pixel of the display device.)
As per claim 8, Tokimoto discloses the plurality of components arranged side by side such that the respective rows in the extension direction and the respective columns oblique to the extension direction are parallel, respectively, and collinear rows and columns of the components form rows and columns of the display device, respectively (see at least Col. 1:20-37, disclosing the LED full color display apparatus/device comprising, e.g., 61,440 LED lamps/chips forming a plurality of pixel lamps/groups; Fig. 4; Col. 2:19-38, disclosing one of components of the display device comprising, e.g., 81 LED chips; thereby rendering the plurality of components arranged side by side such that the respective rows in the horizontal/extension direction and the respective columns oblique to the horizontal/extension direction are parallel, respectively, and collinear rows and columns of the components form rows and columns of the display device, respectively.)
As per claim 9, Tokimoto discloses the display device configured in the form of a video wall (see at least Col. 1:20-37, disclosing the LED full color display apparatus/device comprising, e.g., 61,440 LED lamps/chips forming a plurality of pixel lamps/groups; Fig. 4; Col. 2:19-38, disclosing one of components of the display device comprising, e.g., 81 LED chips; thereby rendering the display device comprising a plurality of components together forming a video wall for displaying a full color display on a dot matrix-type display screen; see Col. 2:19-23.)
As per claim 10, Tokimoto discloses the LED chips being passively matrix connected (see at least Col. 2:30-38, disclosing the LED chips being passively dot matrix connected) and operated at a multiplex rate of 1/30 or higher (see at least Col. 5:28-30; Col. 7:58-65, disclosing the LED chips operated at a multiplex rate of 1/120 second.)
As per claim 18, see the rejection of claims 1 and 7 for similar limitations. Tokimoto further discloses a multiple assignment of individual LED chips to different pixels performed so that individual LED chips are used to sequentially display multiple pixels (see at least Figs. 2, 4; Col. 5:18 to Col. 6:56, discussing a multiple assignment of individual LED chips to different pixel groups/lamps [see Col. 9:3-35, discussing a multiple assignment of individual LED chips to different pixel groups/lamps, each including 3, 4, 9, or 16 individual LED chips], corresponding to the claimed pixels, performed so that individual LED chips are used to sequentially display multiple pixels.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokimoto in view of Natori (US 2002/0043923 A1.)
As per claims 6 and 17, Tokimoto discloses a predetermined distance as a pixel pitch (in light of this instant application, specifically Fig. 1A or 2A and ¶ 64 of the corresponding US 2022/0180808 A1], disclosing a predetermined distance, which is between two adjacent LED chips being a distance of the centers of the two adjacent LED chips, as the pitch; Tokimoto Fig. 4 disclosing the LED chips of a row each have a predetermined distance from one another) and further discloses to produce a high resolution LED display device by densely forming the LED chips (see Col. 11:60 to Col. 12:5,) but is silent to the predetermined distance being less than or equal to 1.5 mm of claim 6 and the predetermined distance being less than or equal to 1 mm of claim 17.
However, in the same field of the LED display technology, Natori discloses that, in order to produce a high definition color image display device, the LED chips are densely formed, the size of the each LED chip is set to 0.1 mm x 0.1 mm, and the pixel pitch (as the claimed predetermined distance in light of this instant application; see at least Fig. 1A or 2A and ¶ 64 of the corresponding US 2022/0180808 A1) is less than or equal to 1 mm (see at least ¶ 13:1-5; ¶ 46.)
Both, Tokimoto and Natori, direct to produce a high resolution color LED display device by densely forming the LED chips. Tokimoto is silent to the predetermined distance being less than or equal to 1 mm, as claimed. Natori remedies for the deficiency of Tokimoto by explicitly disclosing the size of the each LED chip set to 0.1 mm x 0.1 mm and the predetermined distance being less than or equal to 1 mm. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the LED chips each having the size of  0.1 mm x 0.1 mm and the predetermined distance being less than or equal to 1 mm, in the components of the Tokimoto display device, in view of the teaching in the Natori reference, to improve the above modified display device of Tokimoto for the predictable result of produce a high resolution color LED display device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US 2014/0001499 A1; see at least Fig. 2) and Ahn et al. (US 2019/0305036 A1; see at least Figs. 1, 8, 11) both disclose a related color LED display device comprising components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626